Citation Nr: 1141875	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus, status post bunionectomy.

2.  Entitlement to an initial compensable rating for left hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for right hallux valgus and assigned an initial 10 percent rating and for left hallux valgus with an initial noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in August 2011, the Veteran indicated she was unable to attend the personal hearing before a Veterans Law Judge scheduled for that day due to financial issues and requested the hearing to be rescheduled.  In a statement dated in September 2011, she requested a video conference hearing for the issues on appeal.  The Board finds that good cause has been shown for her request to reschedule.

Since the RO schedules travel board and video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference at the local office, in accordance with her request.  A copy of the notice of the time and place to report should be associated with the claims file.  
Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


